DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments, see pages 1-3 of the remarks filed on 3/23/2022, constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of Claims 1, 10 and 19, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
                None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests a display device comprising: a group of light emitting diode zones each comprising one or more light emitting diodes; a group of driver circuits, the group of driver circuits for driving the group of light emitting diode zones; a group of sensor circuits distributed in the display area of the display device; and a control circuit to facilitate assignment of addresses to the group of sensor circuits during an addressing mode, the control circuit to turn on a selected driver circuit to drive a corresponding LED zone, obtain sensor data from the group of sensor circuits, the sensor data representing a sensed condition associated with the LED zone, determine, based on the sensor data, a sensor value associated with a proximate sensor circuit that is proximate to the LED zone turned on by the selected driver circuit, and assign an address to the proximate sensor circuit associated with an address of the selected driver circuit as claimed in Claim 10.

                      Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety. Each and every limitation working together in concert realizes the current claimed invention’s
novelty. No single limitation alone accomplishes the allowability of the inventive independent claim(s). Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/VIJAY SHANKAR/Primary Examiner, Art Unit 2622